Fish, C. J.
The evidence submitted before the ordinary on the trial of a habeas-corpus case not demanding the judgment rendered by him, the discretion of the judge of the superior court in sustaining a certiorari and granting a first new trial will not be interfered with by the Supreme Court. Flanders v. Wood, 113 Ga. 635 (38 S. E. 975) ; Shirley v. Swafford, 119 Ga. 43 (45 S. E. 722) ; Bryant v. Ridgeway, 126 Ga. 733 (55 S. E. 932); Civil Code (1910), § 6204.

Judgment affirmed.


All the Justices concur.